Citation Nr: 1119732	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable evaluation before February 1, 2010 and in excess of 30 percent effective February 1, 2010 for service-connected migraine headaches.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from November 1989 to April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by which the RO, in pertinent part, granted service connection for migraine headaches effective May 1, 2007 to which it assigned a noncompensable (zero percent) evaluation.  The Veteran contested the initial rating assigned, and by February 2011 rating decision, the RO granted an increased rating of 30 percent for the service-connected migraine headaches effective February 1, 2010.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge (VLJ) at the RO in November 2009.  He asked that the hearing be postponed.  He failed to appear for a hearing before a VLJ that was scheduled to take place at the RO in March 2011.  Pursuant to 38 C.F.R. § 20.704(d) (2010), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  Before February 1, 2010, the Veteran's service-connected migraine headaches were manifested by no more than frequent but not prostrating attacks.

2.  Effective February 1, 2010, the Veteran's service-connected migraine headaches have been manifested by frequent prostrating attacks that are not shown to be productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected migraine headaches were not met before February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected migraine headaches have not been met effective February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a printed notice provided to the Veteran in September 2006, and which the Veteran acknowledged having had received, that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in September 2006.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and post-service medical records.  The Veteran was afforded VA medical examinations in furtherance of the claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected migraine headaches have been rated zero percent disabling before February 1, 2010 and 30 percent disabling effective February 1, 2010 under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrants a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.

On examination in October 2006, the Veteran reported recurring migraine headaches with noise and light sensitivity.  During the attacks he could perform some household chores but could not work.  Reportedly, he had migraine headaches three times a week, and each attack lasted approximately eight hours.  The Veteran used over-the-counter analgesics during these attacks.  

On examination in April 2007, the Veteran indicated that his migraine headaches began in 2003.  Attacks entailed head pain with noise and light sensitivity.  It was indicated that when the headaches attacks occurred, the Veteran was able to go to work, but required medication.  The Veteran reported a daily headache lasting one hour.  The headaches caused difficulty in daily functioning due to impaired concentration caused by pain as well as light and noise sensitivity.  The Veteran was using Depakote to control his migraine headaches.  The examiner diagnosed migraine headaches.

In May 2007, the Veteran sought treatment for nearly daily headaches.  He indicated that Depakote was of little help.  

On examination in February 2010, the Veteran reported headaches that occurred three or four times a week.  The frequency was apparently reduced because the Veteran was taking Valproic.  Each episode lasted approximately five hours and most episodes were prostrating.  The diagnosis was of migraine headaches.  In the examination report, the examiner noted that the Veteran was employed on a full-time basis as an instructor, as he had been for the previous 10 to 20 years.  It was noted that headaches had a significant effect on his usual occupation resulting in increased absenteeism.  The Veteran reported that he had flexible hours and was able to make up for the time he took off early.

Pursuant to the facts of this case, unfortunately, a compensable evaluation is not warranted at any time before February 1, 2010 because there is no evidence of prostrating attacks before that date.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also Fenderson, supra.  While concentration may have been impaired, the evidence shows that the Veteran could perform some personal care and household tasks during his migraine episodes.  In April 2007, he reported to the VA examination that while he had headaches that required medication, he was able to go to work.  As such, prostrating attacks are not apparent before February 1, 2010, and an evaluation in excess of zero percent before that time is denied.

As well, a 50 percent evaluation is not warranted effective February 1, 2010.  Although relatively frequent and prostrating migraine headaches are shown beginning at that time, severe economic inadaptability has not been shown to have resulted from the service-connected migraine headaches.   In fact, the February 2010 examination report reflects that the Veteran was employed on a full-time basis as an instructor, as he had been for many years.  The Board does not wish to diminish the extent of the Veteran's service-connected disability.  The Veteran's migraine headaches, however, do not appear to have caused economic inadaptability.  As such, again, the criteria for a 50 percent evaluation effective February 1, 2010 are not met under Diagnostic Code 8100.  

The Board concludes that there is no more appropriate provision in the Rating Schedule under which to rate the Veteran's service-connected migraine headaches.  

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

There is no need to delve into the propriety of a TDIU rating, as the Veteran has had a 100 percent schedular rating throughout the course of this appeal.  Indeed, in VAOPGCPREC 6-99 (June 7, 1999), the VA General Counsel held that a claim for TDIU may not be considered when a schedular 100 percent rating is already in effect.  See also Acosta v. Principi, 18 Vet. App. 53, 60 (1994) ("A veteran is eligible for a TDIU rating only where the schedular rating is less than total.").

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

An extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the rating schedule for migraine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

(CONTINUED ON NEXT PAGE)





ORDER

A compensable evaluation before February 1, 2010 and an evaluation in excess of 30 percent effective February 1, 2010 for service-connected migraine headaches is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


